660 S.E.2d 534 (2008)
In the Matter of William P. KEENAN.
No. S08Y0935.
Supreme Court of Georgia.
April 21, 2008.
Frank C. Winn, Douglasville, for appellee.
Jenny K. Mittelman, State Bar of Georgia, William P. Smith, III, General Counsel, State Bar of Georgia, for appellant.
Jeffrey S. Ward, Chair, Review Panel, Brunswick, other party representation.
PER CURIAM.
This matter is before the Court on William P. Keenan's Petition for Voluntary Surrender of License in which he admits that on February 7, 2008 he pled guilty to committing the felony offenses of furnishing dangerous weapons to an inmate and conspiracy to commit escape in the Superior Court of Douglas County. It is a violation of the Georgia Rules of Professional Conduct for a lawyer to be convicted of a felony, see Bar Rule 8.4(a)(2), the maximum penalty for which is disbarment. The State Bar recommends that the Court accept the petition as being in the best interests of the Bar and the public.
Having reviewed the record we agree that surrender of Keenan's law license, which is tantamount to disbarment, is the appropriate sanction. Accordingly, we accept the petition and hereby order that the name of William P. Keenan be removed from the rolls of persons authorized to practice law in the State of Georgia. Keenan is reminded of his duties pursuant to Bar Rule 4-219(c).
Voluntary surrender accepted.
All the Justices concur.